UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q X Quarterly Report Pursuant to Section 13 or 15 (d) of the Securities Exchange Act of 1934. For the quarterly period ended September 30, 2010 or Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934. For the transition period from to . Commission File Number 000-01912 SONOMAWEST HOLDINGS, INC. (Exact name of registrant as specified in its charter) Delaware 94-1069729 (State of incorporation) (IRS Employer Identification No.) 2064 Highway 116 North, Sebastopol, CA 95472-2662 (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code:707-824-2534 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YES: X NO: Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YES: NO: Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer Accelerated filer Non-accelerated filer(Do not check if a smaller reporting company)Smaller reporting company X Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). YES:NO: X As of November 12, 2010, there were 1,251,367 shares of common stock, par value $0.0001 per share, outstanding. 1 SONOMAWEST HOLDINGS, INC. TABLE OF CONTENTS PART I. FINANCIAL INFORMATION Item 1. Condensed Financial Statements Condensed Balance Sheets as of September 30, 2010 (unaudited) and June 30, 2010 . 3 Condensed Statements of Income - For The Three months ended September 30, 2010 and 2009 (unaudited) 4 Condensed Statements of Cash Flows - For The Three months ended September 30, 2010 and 2009 (unaudited) 5 Notes to Condensed Financial Statements (unaudited) 6 Item 2. Management's Discussion and Analysis of Financial Conditions and Results of Operations 11 Item 4. Controls and Procedures 14 PART II. OTHER INFORMATION 14 Item 1. Legal Proceedings 14 Item 1A. Risk Factors 14 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 14 Item 3. Defaults Upon Senior Securities 14 Item 4. (Removed and Reserved) 15 Item 5. Other Information 15 Item 6. Exhibits . 15 SIGNATURES ., 16 EXHIBIT INDEX .
